Exhibit 10-D

LEASE

                    THIS LEASE, made as of the 22nd day of June, 2006
(“Effective Date”), by and between Outback Holdings, LLC, an Indiana limited
liability company (“Landlord”) and Shoe Carnival, Inc., an Indiana corporation
(“Tenant”).

WITNESSETH:

                    In consideration of the mutual covenants contained herein,
Landlord and Tenant agree as follows:

                    1.          Leased Premises.  Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord that certain parcel of real estate
containing approximately 8.66 acres located on Lots D4, D5, D6 & D7 in Cross
Pointe Commerce Center in Vanderburgh County, Indiana, described in Exhibit A
attached hereto and incorporated herein by this reference, together with all
rights, interest and privileges therein or appurtenant thereto, including any
existing or necessary easements of access to the Real Estate and/or on, over and
across any adjacent or abutting parcels, whether owned by Landlord or otherwise,
and all permits and approvals therefor (the “Real Estate”), the building (the
“Building”) to be constructed by Landlord thereon, shown and described on
Exhibit A-1 (“Site Plan”) attached hereto and incorporated herein by this
reference, which such Building will consist of approximately sixty thousand
(60,000) square feet (measured from the exterior face of all exterior walls) of
office space, and related improvements to be constructed on the Real Estate by
Landlord and used in connection with the Building and Tenant’s operations
therefrom, including but not limited to curb cuts, access drives, roadways,
parking areas (the “Improvements”). The Real Estate, Building and Improvements
are collectively referred to as the “Leased Premises”, and the boundary
description of the Leased Premises is outlined on the Site Plan attached
hereto.  

                    Notwithstanding the foregoing or anything in this Lease to
the contrary, within ten (10) days after execution of this Lease, Landlord shall
deliver to Tenant the following:  (a) current owner’s title insurance policy,
including copies of any exceptions thereto; (b) current survey of the Real
Estate, including the location of all easements, rights of way, above and/or
below ground utilities, and metes and bounds description of the boundary lines
of the Real Estate; (c) platted subdivision or proposed plat of subdivision (if
applicable) with respect to the balance of any property owned by Landlord and
adjacent to or abutting the Leased Premises but not otherwise herein Leased to
Tenant; (d) existing environmental assessments of the Real Estate and any
correspondence or orders from any jurisdictional authorities in connection with
the presence or alleged presence of hazardous materials on or adjacent to the
Real Estate; and (e) evidence of Landlord’s proper and lawful formation, good
standing and authority to enter into the Lease with Tenant (the “Due Diligence
Documents”).  In the event Tenant objects to any matters of title or survey or
there shall be any environmental condition or presence or alleged presence of
hazardous materials on or about the Real Estate, Tenant shall provide Landlord
with written notice thereof and Landlord shall be obligated to cure any and all
such objections prior to the Commencement Date.  Notwithstanding the foregoing,
in the event the said objections are of a type that may not reasonably be cured
within such time period, or are otherwise not susceptible to cure, Tenant shall
have the right to terminate this Lease.  

                    2.          Lease Term and Holding Over.

                    (a)  The original term of this Lease (the “Lease Term”)
shall be for a period of fifteen (15) Lease Years (as defined below), commencing
on the later of March 1, 2007 or the Date of Substantial Completion (as defined
in Subsection 5(b)) (the “Commencement Date”), and ending at 11:59 p.m.




on the day before the one hundred eightieth (180th) monthly anniversary of the
Commencement Date if the Commencement Date is the first day of a calendar month
or the first day of the first calendar month following the Commencement Date if
the Commencement Date is not the first day of a calendar month.  

                    (b)  Provided Tenant is not in default at the time it gives
notice, Tenant shall have the right to extend the original Lease Term of the
Lease, for up to three (3) additional, successive periods of five (5) years each
(each a “Renewal Term”), by providing written notice of its election to exercise
any such Renewal Term not less than one hundred eighty (180) days prior to the
expiration of the original Lease Term or then current Renewal Term.  For each
Renewal Term, all terms of this Lease shall remain the same except for this
Section; provided, however, Rent for the first such Renewal Term shall be
adjusted to reflect the increase in the cost of living index of the Bureau of
Labor Statistics for All Urban Consumers for all Cities – Not Seasonally
Adjusted (the “Index”) during Lease Years 11 through 15, Rent for the second
Renewal Term shall be adjusted to reflect the increase in such cost of living
index during Lease Years 16 through 20, and Rent for the third such Renewal Term
shall be adjusted to reflect the increase in such cost of living index during
Lease Years 21 through 25.  In the event that the U.S. Government shall
discontinue the issuance of the Index, then the rental adjustment provided for
herein shall be made on the basis of changes in the most comparable and
recognized cost of living index then issued by the Government.  Notwithstanding
the foregoing, all Rent adjustments as hereinabove determined shall be limited
to fifteen percent (15%) per adjustment.  No adjustments shall be made in the
event of a negative index.  In the event Tenant shall exercise any Renewal Term,
the Lease Term shall also include such Renewal Term(s).

                    (c)  Tenant’s failure to provide Landlord written notice of
intent to exercise a Renewal Term one hundred eighty (180) days prior to
expiration of the original Lease Term or then current Renewal Term shall relieve
Landlord of any and all responsibility to renew Tenant’s Lease.

                    (d)  If Tenant holds over and remains in possession of the
Leased Premises at the expiration of the Lease Term after written notice from
Landlord to vacate, then such holding over and continued possession shall create
a tenancy from month to month (which either party may terminate by providing
thirty (30) days written notice to the other) upon and subject to the same terms
and conditions of this Lease in effect when the Lease Term expires, except for
the length of the term of this Lease and except that the Rent shall be one
hundred twenty-five percent (125%) of the Rent payable at the time of
expiration. 

                    3.          Rent.

                    (a)  Beginning on the Commencement Date, Tenant shall pay to
Landlord monthly rent (the “Rent”) for the Leased Premises as follows:

Lease Years 1 – 10

$76,500.00

$15.30 per square foot

 

 

 

Lease Years 11- 15

TBD*

 


 

--------------------------------------------------------------------------------

 

          *The monthly Rent to be paid by Tenant during Lease Years 11 through
15 shall be equal to the monthly Rent paid by Tenant during Lease Years 1 – 10,
adjusted by the amount of the increase in the Index during Lease Years 1 through
10.  In the event that the U.S. Government shall discontinue the issuance of the
Index, then the rental adjustment provided for herein shall be made on the basis
of changes in the most comparable and recognized cost of living index then
issued by the Government. Notwithstanding the foregoing, the Rent adjustment as
hereinabove determined shall be limited to twenty percent (20%).  No adjustments
shall be made in the event of a negative index. Rent shall be payable in
advance, without notice or demand, on the first day of each full calendar month
during the Lease Term; provided, however, if the Commencement Date is on a date
other than the first day of a calendar month, then the Rent payable hereunder
for




 

such partial calendar month at the beginning of the Lease Term shall be an
amount equal to the monthly installment of Rent otherwise then in effect,
divided by the number of days in the full calendar month during which the Lease
Term commences, and multiplied by the number of days of the Lease Term in such
partial calendar month.  Rent for such partial month at the beginning of the
Lease Term shall be paid at the time the first full monthly installment of Rent
is due.  Rent for any partial month at the end of the Lease Term shall be
similarly prorated.

                    (b)  If any Rent shall become overdue for a period in excess
of five (5) days after notice of non-payment is provided to Tenant, then such
unpaid Rent shall bear interest from the date due to the date of payment at an
annual rate equal to the prime rate then in effect or established by JPMorgan
Chase Bank, N.A. (the “Prime Rate”), plus three percent (3.0%).  Such interest
shall be in addition to, and not in lieu of, any other right or remedy that
Landlord may have hereunder.

                    (c)  All payments of Rent required to be made, and all
statements required to be delivered, by Tenant to Landlord shall be made and
delivered to Landlord at its address set forth in Section 23, or to such other
address as Landlord specifies to Tenant in accordance with that Section.

                    (d)  The term “Lease Year” as used herein shall mean a
successive period of twelve (12) calendar months. 

                    (e)  This Lease is not, and shall in no event be construed
as, a capital lease.  In this regard, Landlord and Tenant agree that the present
fair market value of the Leased Premises is $10,400,000.00.  As of the date of
this Lease, Landlord has requested, but has not yet received, an appraisal of
the Leased Premises.  In the event the appraisal shall be less than
$10,400,000.00, Landlord and Tenant shall adjust the Rent and Term of this
Lease, if necessary, to satisfy the requirements of Statement of Financial
Accounting Standards No. 13.

                    4.          Representation and Warranties of Landlord. 
Landlord represents and warrants as follows:

                    (a)  The Real Estate is and, when constructed, the
Improvements will be, in compliance with all applicable statutes, orders,
regulations, rules, covenants and restrictions including, but not limited to,
federal, state or local regulations or laws pertaining to pollution or zoning.

                    (b)  There are not presently pending or threatened any
litigation, action, investigation, special assessments or condemnation actions
affecting the Real Estate or any part thereof, nor has Landlord received any
notice of any of the foregoing being contemplated.

                    (c)  Landlord has not received any notification from any
governmental agency, authority or instrumentality of any pending or threatened
assessments on or against the Real Estate.

                    (d)  There are no fuel, chemical or other storage tanks
located on the Real Estate.

                    (e)  The Real Estate has not been used for the treatment,
storage or disposal of or otherwise contaminated by any toxic, hazardous or
special wastes, substances, materials, constituents, pollutants or contaminants
(as defined by federal, state or local laws, statutes, ordinances, rules or
regulations) and warrants shall in no way subject Tenant to liability for
clean-up or remediation or otherwise subject Tenant to any fines or impositions,
nor does such prior use create a health risk to Tenant, its employees, agents,
representatives and/or contractors.

                    (f)  No claim, action, suit, or proceeding relating to the
Real Estate or the transaction contemplated by this Lease is pending or, to the
best of Landlord’s knowledge, threatened against Landlord or the Real Estate
before any court or other governmental authority or arbitration tribunal, and
there is no outstanding judgment, order, writ, injunction, decree, or award
against or affecting the Real Estate.




                    (g)  Landlord represents and warrants that the Leased
Premises is not in a flood plain for purposes of any applicable law, rule,
regulation, or ordinance and for insurance purposes. 

                    (h)  There are no parties in possession of any portion of
the Real Estate, whether as lessees, tenants at sufferance, trespassers, or
otherwise, and the Leased Premises will be delivered to Tenant free and clear of
any encumbrances except Permitted Exceptions (defined below) and free of any
occupants or persons claiming a right to possession therein.

                    (i)  There are no changes pending in any applicable laws,
ordinances or restrictions, or any judicial or administrative action, or any
action by adjacent land owners, which would prevent, limit or impede the use of
the Real Estate for the purposes contemplated by Tenant.

                    (j)  Landlord shall have, marketable and insurable title in
the Real Estate, subject only to the matters disclosed on the attached Exhibit B
(the “Permitted Exceptions”), incorporated herein by this reference no later
than June 30, 2006.

                    5.          Landlord’s Work.

                    (a)  Landlord shall construct or cause the construction of
the Building and the Improvements, and any necessary or appropriate off-site
improvements (the “Off-Site Improvements”), including the Cross Pointe Boulevard
and Proposed Columbia Street road improvements, acceleration and deceleration
lanes, traffic signalization and control devices, curb cuts and driveways,
on-site and/or off-site retention ponds, storm water and sanitary sewer
drainage, and easements for access, maintenance and use thereof (collectively,
the “Landlord’s Work”), in substantial compliance with the Plans and
Specifications (herein defined) which Landlord shall cause to be prepared and
submitted to Tenant for its approval, which shall not be unreasonably withheld,
conditioned or delayed.  Landlord and Tenant have agreed to a set of preliminary
plans for site design and building and office design, as more particularly
described in Exhibit C attached hereto and incorporated herein by this
reference, and specifications attached hereto as Exhibit D and incorporated
herein by this reference (collectively the “Plans and Specifications”).  Once
the parties have approved final plans for the Leased Premises, the same shall be
attached hereto as Exhibit C-1 and shall be incorporated herein by this
reference, and shall supercede the preliminary plans initially attached to this
Lease as Exhibit C, and such final plans then identified as Exhibit C-1 to the
Lease shall be and form a part of the Plans and Specifications.   Landlord
shall, at its sole costs and expense, on or before the earlier of the Scheduled
Completion Date (as herein defined) or the date on which Landlord tenders
delivery of the Premises to Tenant: (i) obtain all permits and approvals
necessary for the completion of Landlord’s Work, including but not limited to
such approvals as may be necessary or appropriate by, through or under that
certain Declaration of Protective Covenants Cross Pointe Phase II (the
“Declaration”) and any and all associations created thereunder or in accordance
therewith, including but not limited to the Architectural Review Committee as
defined in the Declaration (the “Association”); (ii) complete Landlord’s Work in
compliance with the Plans and Specifications, all applicable laws, statutes,
ordinances, rules and regulations, the Declaration and any Association
requirements, and deliver to Tenant a copy of (A) the Certificate of Occupancy
for the Premises issued by the appropriate local jurisdictional authority, and
(B) any and all other such permits and/or approvals as may have been required of
Landlord hereunder or by local, state or federal authorities in connection with
Landlord’s Work; and (iii) pay all taxes and fees (including but not limited to
all tap-in and impact fees) applicable to the construction and delivery of the
Leased Premises.




                    (b)  Landlord shall receive up to three (3) subcontractor
bids for any changes to the final Plans and Specifications (any such change a
“Change Order”).  Landlord and Tenant shall review Change Order bids together.
Landlord and Tenant shall agree in writing which subcontractor bid is elected
for completion of said Change Order. All Change Orders must be approved in
writing by both Landlord and Tenant prior to Landlord initiating any Change
Order.  For each additional Four Thousand Eight Hundred Dollars ($4,800.00) in
Change Order cost requested by Tenant, the annual Rent per square foot shall go
up by an amount equal to $.01.

                    (c)  Landlord shall complete Landlord’s Work and deliver the
Leased Premises to Tenant no later than March 1, 2007 (the “Scheduled Completion
Date”).  If Landlord reasonably anticipates that the Leased Premises may not be
delivered to Tenant by the Scheduled Completion Date, Landlord shall provide
Tenant with written notice thereof not later than sixty (60) days prior to the
Scheduled Completion Date.  On or before the earlier of the Scheduled Completion
Date (as herein defined) or the date on which Landlord tenders delivery of the
Premises to Tenant, Landlord shall deliver to Tenant a copy of (i) the
Certificate of Occupancy for the Premises issued by the appropriate local
jurisdictional authority, and (ii) a copy of a certificate of substantial
completion issued by its architect indicating that the Building and the
Improvements have been completed in accordance with the Plans and Specifications
and the requirements of this Lease, subject to identified “punch-list” items
which do not materially affect Tenant’s ability to use the Building and the
Improvements for the purpose of conducting its normal business operations. 
Within ten (10) business days after the Scheduled Completion Date, or such
earlier date that Landlord shall deliver the Leased Premises to Tenant
substantially complete and otherwise in the condition required by the terms of
this Lease, Tenant shall complete its inspection of the Leased Premises.  If
Tenant agrees that the Building and Improvements are substantially complete,
subject only to Landlord’s punch-list items, Tenant shall promptly confirm
substantial completion of the Building and Improvements in writing to Landlord,
and the date of such confirmation shall be the “Date of Substantial Completion”,
and Rent shall commence as scheduled in Section 3(a); provided, however, in no
event shall the Date of Substantial Completion be deemed to have occurred until
a Certificate of Occupancy for the Premises shall have been issued by the
appropriate local jurisdictional authority and Tenant shall not be required to
accept the Premises until Landlord’s Work is complete.  The parties will resolve
any dispute concerning substantial completion in good faith; all punch-list
items shall be complete and final completion achieved within thirty (30) days of
the Date of Substantial Completion.

                    (d)  Landlord and Tenant recognize that time is of the
essence with regard to completion of Landlord’s Work, and that Tenant will
suffer business interruption and financial loss if the work is not completed
within the time specified in Subsection 5(c).  The parties also recognize the
delays, expenses and difficulties involved in proving in any legal proceeding
the loss suffered by Tenant if the work is not totally completed and the Leased
Premises delivered to Tenant on time.  Accordingly, instead of requiring any
such proof, Tenant and Landlord agree that as liquidated damages for delay (but
not as a penalty) Tenant shall receive as a credit against Rent hereunder, an
amount equal to one day of free Rent for each day past the Scheduled Completion
Date on which Landlord delivers the Leased Premises to Tenant in the condition
required by the terms of this Lease.  Tenant and Landlord agree that the above
estimate of liquidated damages is a reasonable effort by both parties to
quantify the amount of damages likely to be suffered by Tenant in the event of
delay in completion and delivery of the Leased Premises.

                    (e)  Representations and Warranties Concerning
Construction.  Landlord represents and warrants that:

 

                    i.  The Building and Improvements will comply with all
Declaration and Association requirements and will meet all applicable laws,
ordinances, codes and regulations, the usual design wind loads, roof loads and
other criteria utilized in the locale of the Leased Premises, and Tenant’s
requirements of function and quality.  Any design, engineering, architectural or
other professional service to be performed hereunder which requires personnel
licensed under the laws of the State of Indiana will be performed by such
licensed personnel.  Any design, engineering, architectural or other
professional service under




 

this Lease shall be provided in a good and workmanlike manner and in conformity
with the standards of reasonable care and skill of the profession for services
of the type provided.

 

 

 

                    ii.  All the materials and equipment used in the
construction of the Building and Improvements shall be new and first quality,
and all Work will be of good quality, free from improper workmanship and
defective materials and in conformance with the Plans and Specifications and
this Lease.

 

 

 

                    iii.  Landlord shall collect all written warranties and
equipment operation and maintenance manuals and deliver them to Tenant.  All the
benefits of the warranties obtained by Landlord from its subcontractors,
vendors, etc., shall be passed to Tenant at the end of the warranty period set
forth in the following subparagraph.

 

 

 

                    iv.  Landlord agrees to correct all work defective in
material or workmanship or not in conformance with the Plans and Specifications
and this Lease.

                    6.          Taxes.

                    (a)  Tenant shall reimburse Landlord for all tax bills
received by Landlord during the Term of the Lease to the extent any such taxes
were assessed during and pertain to a period of occupancy by Tenant.  In this
regard, Landlord shall provide Tenant with a copy of the bill for real estate
taxes with respect to the Leased Premises within ten (10) days after receipt of
the same by Landlord.  Tenant shall make payment to Landlord of such real estate
taxes within ten (10) days after receipt of the bill submitted by Landlord. 
Landlord shall pay such real estate taxes directly to the taxing authority and
shall provide Tenant with proof of payment not later than twenty (20) days after
Tenant shall deliver payment to Landlord as herein required.  Payment of tax
bills shall be made in a timely fashion that gives the Tenant the benefit of any
available discounts.  Any such tax bills received by Landlord during the first
and last years of the Term of this Lease shall be prorated for the applicable
number of days Tenant occupied the Leased Premises.

                    (b)  Tenant shall pay and discharge, as and when due: (i)
all taxes, levies, and charges imposed on, against, or with respect to the
conduct of its business operations in, on, or from the Leased Premises; and (ii)
all taxes, levies, and charges imposed on, against, or with respect to its trade
fixtures, equipment, inventory, and other personal property in, on, or about the
Leased Premises. 

                    (c)  Notwithstanding the foregoing, Tenant, at its cost and
expense, shall have the right to contest, in the manner prescribed by law, the
real estate taxes levied on, against, or with respect to the Leased Premises or
the valuation of the Leased Premises for purposes of calculating such real
estate taxes.  Landlord shall cooperate with Tenant in contesting any such
taxes, including, without limitation, executing documents in connection
therewith; provided that Tenant shall bear all actual and reasonable costs
associated with Landlord’s cooperation. 

                    (d)  The benefit of all tax phase-in or other economic
incentives obtained in connection with the Leased Premises shall be for the
benefit of Tenant.  Landlord shall cooperate with Tenant in receiving all tax
abatement, including executing all documents in connection therewith.

                    7.          Use and Compliance with Laws.

                    (a)  The Leased Premises may be occupied and used for any
lawful purpose.  Tenant shall keep the Leased Premises in a clean and orderly
condition.  Tenant shall not knowingly use the Leased Premises or maintain them
in any manner constituting a violation of any ordinance, statute, regulation, or




order of any governmental authority, including without limitation zoning
ordinances, nor shall Tenant maintain, permit or suffer any public nuisance to
occur or exist on the Leased Premises.

                    (b)  Tenant shall not permit any waste to the Leased
Premises, or use or permit the use of the Leased Premises for any unlawful
purpose.

                    (c)  Tenant shall comply with all laws, ordinances, rules,
regulations, orders and decrees of any governmental entity or personnel now or
hereafter affecting or relating to the Leased Premises or the use thereof.

                    (d)  To the extent applicable, Tenant shall properly dispose
of any chemicals, metals, garbage, trash or other industrial by-products and
incidentals to Tenant’s business and shall use leakproof and fireproof
containers and the expense of any breakage, stoppage, contamination, spillage or
damage resulting from a violation of this provision shall be borne by Tenant.

                    (e)  Landlord shall indemnify and hold harmless Tenant, and
any party affiliated with Tenant, from and against any and all claims,
judgments, liabilities, losses, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and court costs) arising from, or in
connection with:  (i) any escape, storage, usage, or spillage of any Hazardous
Substances in, on, or about the Leased Premises prior to the Lease Term; or (ii)
any escape, storage, use or spillage of any Hazardous Substances to or from the
Leased Premises by Landlord (or its employees, agents, contractors, invitees, or
licensees) during the Lease Term, whether or not such storage, usage, or
transportation constitutes a failure of Landlord fully to observe or perform its
obligations under this Lease.

                    (f)  Tenant shall indemnify and hold harmless Landlord, and
any party affiliated with Landlord, from and against any and all claims,
judgments, liabilities, losses, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and court costs) arising from, or in
connection with:  (i) any escape, storage, usage, or spillage of any Hazardous
Substances in, on, or about the Leased Premises during the Lease Term not caused
by Landlord or its employees, agents, contractors, invitees, or licensees; or
(ii) any transportation of any Hazardous Substances to or from the Leased
Premises by Tenant (or its employees, agents, contractors, invitees, or
licensees) during the Lease Term, whether or not such storage, usage, or
transportation constitutes a failure of Tenant fully to observe or perform its
obligations under this Lease.

                    (g)  Hazardous Substances means (i) any “hazardous wastes”
as defined under RCRA, (ii) any “hazardous substances” as defined under CERCLA,
(iii) any toxic pollutants as defined under the Clean Water Act, (iv) any
hazardous air pollutants as defined under the Clean Air Act, (v) any hazardous
chemicals as defined under TSCA, (vi) any hazardous substances as defined under
EPCRA, (vii) radioactive materials covered by the Atomic Energy Act, (viii)
similar wastes, substances, pollutants, chemicals regulated under analogous
state and local laws, (ix) asbestos, (x) polychlorinated biphenyls, (xi)
petroleum and petroleum products or synthetic fuels, (xii) any substance the
presence of which on the property in question is prohibited under any applicable
environmental law; and (xiii) any other substance which under any applicable
environmental  law requires remediation or special handling or notification of
or reporting to any federal, state or local governmental entity in its
generation, use, handling, collection, treatment, storage, recycling, treatment,
transportation, recovery, removal, discharge or disposal.

                    8.          Condition, Alterations and Additions.

                    (a)  Tenant, at its cost and expense, may install in the
Building such trade fixtures, equipment and other personal property as Tenant
determines to be necessary or appropriate to conduct its business.  Tenant, at
its cost and expense, also may make non-structural alterations, improvements or
additions to the interior of the Building if Tenant delivers to Landlord a
written notice describing the




proposed alteration, improvement or addition to Landlord.  Tenant shall make no
alterations, improvements or additions of or to the exterior of the Building,
without the prior written consent of Landlord.  Except for a gazebo or similar
structure, which Landlord has expressly approved, Tenant shall make no
structural alterations, improvements or additions of or to any part of the
Leased Premises, without the prior written consent of Landlord.  All
improvements, alterations and additions to the Leased Premises, excepting only
Tenant’s personal property, equipment and trade fixtures, shall become the sole
property of Landlord upon the expiration of the Lease Term or earlier
termination of this Lease.

                    (b)  Tenant may install exterior signs on the Building and
on or about the Leased Premises in accordance with local ordinances.  Tenant
shall pay all costs and expenses of installing any such signs, and, prior to
installing any such signs Tenant shall obtain all required permits and
approvals.  Tenant shall repair any damage caused by the installation,
maintenance and/or removal of its sign.  Notwithstanding the foregoing, Landlord
shall obtain prior written approval of the Association and shall otherwise
obtain all appropriate consents and approvals required under the Declaration.

                    (c)  Subject to then current building codes, setback and
zoning requirements, Tenant shall have the right to expand the Leased Premises,
in the area identified on the Site Plan as the “Expansion Area”, at any time
during the Lease Term.  In the event Tenant elects to expand the Leased
Premises, Tenant shall provide Landlord with written notice thereof not less
than one hundred twenty (120) days prior to the anticipated commencement of
construction activities, and Landlord and Tenant shall thereafter enter into
good faith negotiations regarding the proposed plans and specifications for any
such expansion improvements proposed by Tenant, the cost and expense of design,
permitting and construction of same, and any proposed increase in Rent or other
charges hereunder if applicable.    

                    (d)  During the Lease Term, Tenant shall, at Tenant’s sole
cost and expense, take all action, including any required alterations, necessary
to comply with the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.
§12101 et seq., as modified and supplemented from time to time, including any
local codifications and extensions thereof, which shall, with respect to the
Leased Premises. 

                    9.          Utilities.  Tenant shall pay and be responsible
for all utility and service charges incurred or used in, on, or about the Leased
Premises during the Lease Term, including, but not by way of limitation, all
charges for water, sewer, gas, electricity, telephone, cable television,
security systems, and other public utilities of every kind and character
furnished to the Leased Premises as well as any and all charges for janitorial
and other cleaning services incurred in connection with Tenant’s use of the
Leased Premises.

                    10.          Maintenance and Repairs.

                    (a)  For the period of the first year of the Lease Term
(“Warranty Period”), Landlord, at its cost and expense, shall provide all
necessary repairs and replacements to the Building and the Improvements, other
than routine maintenance and upkeep; provided that Landlord shall not be
responsible for making any repairs or replacements which are caused by: (i) any
negligence or intentional or willful misconduct of Tenant or its employees,
contractors, or agents; (ii) Tenant’s failure to perform any maintenance items
for which Tenant is responsible; (iii) installation or maintenance by Tenant of
any exterior signs, satellite dishes, antennae, communications facilities, or
equipment, lines, or cable; (iv) installation or maintenance by Tenant of any
trade fixtures, equipment, or other personal property; or (v) Tenant making any
alterations or improvements to the Leased Premises; all of which repairs and
replacements shall be made by Tenant at its cost and expense.  Upon the
expiration of the Warranty Period, Landlord shall assign to Tenant all
warranties which: (i) may be extended to Landlord by manufacturers, suppliers,
or contractors in connection with the completion of Landlord’s Work; and (ii)
cover the Building.




                    (b)  Maintenance of Leased Premises:

 

                    i.  After the expiration of the Warranty Period, the
non-structural portions of the interior of the Building shall be maintained by
Tenant, including, but not limited to, interior wall and floor coverings,
painting, and regular normal maintenance of heating, air conditioning, plumbing
and doors.

 

 

 

 

                    ii.  The exterior of the Building shall be maintained as
follows:

 

 

 

 

 

                    (a)          Landlord shall be responsible for the
structural members, roof, and utility connections.

 

 

 

 

 

                    (b)          If the sub-grade under concrete or paved areas
shall fail due to no fault of Tenant, Landlord shall be responsible for repairs
to and/or replacement of the sub-grade and concrete and any and all necessary
and appropriate repairs to and/or replacement of the parking areas, driveways,
curbs, sidewalks and similar capital improvements caused by such subsidence.

 

 

 

 

 

                    (c)          After the expiration of the Warranty Period,
Tenant shall be responsible for the doors, windows, guttering and all exterior
lighting.

 

 

 

 

                    iii.  After the expiration of the Warranty Period,
mechanical, electrical, plumbing, heating and air conditioning units, including
repair and replacement, within the Building shall be the responsibility of the
Tenant; provided, however, Tenant may replace any such systems in its reasonable
discretion any decision regarding the timing and necessity of any such
replacement shall be made solely by Tenant; provided, further, that if Tenant
shall surrender the Leased Premises to Landlord, and notwithstanding anything in
this Lease to the contrary, the above mechanical, electrical, plumbing and
heating and air conditioning systems shall be in working condition.

 

 

 

 

                    iv.  Except as covered by the Landlord’s limited one (1)
year warranty, and except for subsidence failures as above stated, Tenant shall
maintain the driveways, parking areas, curb cuts, curbing, and sidewalks and
shall maintain and repair the grounds located within the Leased Premises,
including landscaping, lawn care and snow removal.

 

 

 

 

                    v.  After the expiration of the Warranty Period, Tenant
shall be responsible for any maintenance or repair not mentioned in this Lease. 
This is a net Lease, the intent being the rent received by the Landlord shall be
free of any expense in connection with the care, maintenance and operation of
the Leased Premises unless otherwise specified in this Lease.

                    (c)  Notice.  Tenant shall give Landlord prompt written
notice of the need for any maintenance, replacement or repairs which Landlord is
obligated to make under foregoing Subsections 10(a) or (b) and of any material
damage to the Leased Premises or any part thereof.

                    11.          Assignment and Subletting.

                    (a)  Except as set forth in paragraph (b) below, Tenant may
not assign this Lease in whole or in part, or sublet the Leased Premises or any
part thereof, nor grant a license or concession in connection therewith, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed.




                    (b)  Notwithstanding the foregoing, Tenant may assign the
Lease without Landlord’s consent to any of the following:  (i) any successor
corporation or other entity resulting from a public offering, merger or
consolidation of Tenant; (ii) any purchaser of all or substantially all of
Tenant’s assets; (iii) any entity which controls, is controlled by, or is under
common control with Tenant; (iv) any person or entity whose use of the Leased
Premises would comply with the terms of Section 7(a) of this Lease and whose
financial net worth at the time of assignment is equal to or greater than that
of Tenant’s at the time of execution of this Lease, and in each such case as
enumerated in subparts (i) through (iv) of this Section 7(b), Tenant shall
provide Landlord with adequate evidence of conveyance and/or assignment, to
include an express assumption of Lease obligations by the assignee.  Tenant
shall give Landlord thirty (30) days prior written notice of such assignment or
sublease.

                    12.          Access by Landlord to Leased Premises. 
Landlord, Landlord’s agents, and Landlord’s prospective clients, purchasers or
mortgagees shall be permitted to inspect and examine the Leased Premises at
reasonable times and in Tenant’s presence, upon Tenant’s receipt of reasonable
written notice from Landlord, and Landlord shall have the right to make any
repairs to the Leased Premises which Landlord may deem necessary, but this
provision shall not be construed to require Landlord to make repairs except as
is otherwise required hereby. For a period commencing one hundred eighty (180)
days prior to the expiration of the Lease Term, if Tenant has not exercised a
Renewal Term, Landlord may maintain “For Rent” signs on the front or on any part
of the Leased Premises and may show the Leased Premises to prospective tenants. 
Notwithstanding the foregoing or anything in this Lease to the contrary, in the
event of an emergency that may threaten loss of life or damage to property,
Landlord may enter the Leased Premises without written notice as herein
required.

                    13.          Insurance and Indemnification.

                    (a)  Tenant, at Tenant’s expense, shall maintain in full
force and effect throughout the Lease Term fire, earthquake, and extended
coverage insurance on the Building for one hundred percent (100%) of its
replacement cost, including foundation and footings, such policy to include
business interruption and loss of rent coverage; provided, however, in the event
that coverage for business interruption and loss of rent is not available to
Tenant or Tenant declines to carry such coverage therefor as may be available to
Tenant on the basis of cost, Landlord may obtain a separate policy for such loss
of rents and charge Tenant for the cost thereof, which Tenant agrees to pay to
Landlord within twenty (20) days after receipt of an invoice.  Tenant shall name
Landlord and any mortgagee as additional insured parties under such policy and
loss payee of the proceeds of such insurance; provided, however, and such lender
/ mortgagee shall be obligated to apply or permit the application of all such
proceeds for the restoration of the Leased Premises as required by the terms of
this Lease; provided, further, that notwithstanding the adequacy of the
insurance proceeds for the restoration of the Leased Premises, to the extent
that this Lease shall continue in full force and effect after any casualty or
occurrence for which proceeds are (or are not) made available for the
restoration of the Leased Premises, Landlord shall remain obligated to restore
the Leased Premises to the condition required by the terms of this Lease. 

                    (b)  Tenant, at Tenant’s expense, shall maintain in full
force and effect throughout the Lease Term a policy of reputable general public
liability insurance, issued by a company or companies engaged in the insurance
business in Indiana, naming Landlord as an additional insured, and covering any
and all claims for injuries to or death of persons and damage to property
occurring in or upon the Leased Premises, in an amount not less than One Million
Dollars ($1,000,000) for injury to or death of any one person, and Five Hundred
Thousand Dollars ($500,000) for damaged property arising out of any one accident
or occurrence, with an annual aggregate limit of not less than Two Million
Dollars ($2,000,000).  Tenant may use an umbrella or excess policy to satisfy
the foregoing insurance requirements.

                    (c)  All of Tenant’s trade fixtures, equipment, merchandise
and other personal property shall be kept at Tenant’s sole risk and expense.




                    (d)  Tenant shall comply with the provisions of the workers’
compensation law and shall insure its liability thereunder in amounts required
by applicable statute.

                    (e)  For each type of insurance which Tenant is required to
maintain under this Lease, Tenant shall furnish to Landlord a certificate of
insurance showing that each such type of insurance is in full force and effect
and may not be amended or cancelled without ten (10) days prior written notice
to Landlord.

                    (f)  Each of the parties hereto hereby waives and releases
(for itself and its respective insurance providers) any and all rights of
recovery which it might have against the other (directly and by way of
subrogation) for any loss or damage, whether or not caused by any alleged
malfeasance or negligence of the other party, its agents, licensees or invitees,
to the extent that such loss or damage is of the type covered by any insurance
required to be maintained under this Lease and whether or not actually
maintained.  Each policy of insurance required under this Lease shall contain an
endorsement to such effect.

                    14.          Destruction. 

                    (a)  If the Building on the Leased Premises should be
damaged or destroyed by fire or other cause to such an extent that the cost of
repair and restoration would be more than fifty percent (50%) of the amount it
would cost to replace the Building in its entirety at the time such damage or
destruction took place or would take one hundred eighty (180) days or longer to
repair/replace, then Tenant shall have the right to cancel this Lease by giving
Landlord notice of such election within thirty (30) days after the determination
of costs of repair, restoration or replacement or of the time for repair of such
damage, in which case Tenant shall pay the deductible amount under its insurance
policy, assign all proceeds for such loss to Landlord, and this Lease shall
terminate as of fifteen (15) days after the date such notice is given.

                    (b)  If Tenant fails to exercise this option to terminate,
then Tenant shall pay the deductible amount under its insurance policy and
thereafter Landlord shall apply the proceeds of insurance for such loss to the
prompt repair and restoration of the Building and the Leased Premises to
substantially the same condition it was in prior to the damage or destruction. 
Said repair shall commence within five (5) days and shall be completed as
quickly as reasonably possible.  Notwithstanding the foregoing, if repairs are
not completed within two hundred seventy (270) days of the casualty, Tenant
shall have the right to terminate this Lease, unless such period has been
extended due to reasonable delays caused by force majeure, extreme weather
conditions and acts of God excepted (notice thereof to be provided to Tenant
within two (2) business days after such occurrence causing delay).

                    (c)  If the Building should be damaged by fire or other
causes to such an extent that the costs of repair and restoration would be less
than fifty percent (50%) of the amount it would cost to replace the Building in
its entirety at the time such damage or destruction took place, then this Lease
shall not terminate, Tenant shall pay the deductible amount under its insurance
policy and Landlord shall thereafter apply the proceeds of insurance for such
loss to the prompt repair and restoration of the Building and the Leased
Premises to substantially the same condition it was in prior to the damage or
destruction.

                    (d)  If any such substantial damage or destruction as would
permit Tenant to terminate this Lease should occur in the last two (2) Lease
Years of the Lease Term (including any Renewal Term), Landlord shall not be
obligated to restore the Building as herein required unless Tenant shall agree
to extend the Lease Term for an additional period of five (5) years, in
accordance with the terms of this Lease, at an increased Rental amount for such
additional five (5) year period as determined in accordance with the prior
Rental increases set forth in Section 2(b) of this Lease.




                    (e)  In the event the Leased Premises are damaged or
destroyed, Rent, or a fair and equitable portion thereof, shall be abated until
such time as the Leased Premises are repaired and restored.

                    (f)  The opinion of an architect or registered engineer
appointed by Landlord and Tenant, as to the costs or repair, restoration or
replacement or the time for repair/replacement shall be controlling upon the
parties. Landlord’s obligation to restore or repair does not include fixtures or
improvements installed or owned by Tenant.

                    15.          Eminent Domain.  In the event that all or a
substantial part of the Leased Premises is taken or condemned for public or
quasi-public use under any statute or by the right of eminent domain, or that in
lieu thereof all or a substantial part of the Leased Premises is sold to a
public or quasi-public body under threat of condemnation, and such taking,
condemnation or sale renders the Leased Premises unsuitable for operation of the
Tenant’s business therein, this Lease shall, at the option of either party,
terminate on the date possession of all or such part of the Leased Premises is
transferred to the condemning authority.  Rent shall be paid up to the date of
termination; and all compensation awarded or paid for the taking or sale in lieu
thereof shall belong to and be the sole property of Landlord; provided, however,
Landlord shall not be entitled to any portion of the award made for loss of
business or cost of removal or relocation of stock and personal property.

                    16.          Tenant Events of Default.  Any of the following
shall be deemed a Tenant “Event of Default”:

                    (a)  The failure to pay any installment of Rent (including
all other charges hereunder) when the same becomes due and the failure continues
for fifteen (15) days after written notice thereof is given to Tenant. 

                    (b)  Tenant’s failure to perform or observe any other
material covenant, term or condition of this Lease to be performed or observed
by Tenant, and the failure continues for thirty (30) days after written notice
thereof is given to Tenant, provided that, if Tenant commences to cure within
such thirty (30) day period and continues to diligently until such cure is
complete, then it shall not be an Event of Default hereunder that Tenant has not
cured any breach within such thirty (30) day period.

                    17.          Landlord’s Remedies.  Upon the occurrence of
any Tenant Event of Default, Landlord may, at its option, in addition to any
other remedy or right it has hereunder, at law or at equity, do any one or more
of the following:

                    (a)  Provided any notice to Tenant of an Event of Default
shall specify the nature and extent of the default and anticipated manner of
cure, and, further, such notice contains the words “SELF-HELP” in all capital
letters, Landlord may perform, on behalf and at the expense of Tenant, any
obligation of Tenant under this Lease for which an Event of Default has
occurred, the cost of which performance by Landlord, together with interest
thereon at the rate of Prime Rate plus three percent (3.0%) per annum from the
date of such expenditure, shall be payable by Tenant to Landlord upon demand.

                    (b)  Elect to terminate this Lease and the tenancy created
hereby, and may thereafter reenter the Leased Premises, without further demand
or notice and may remove Tenant and all other persons (if Tenant is still in
possession) and property from the Leased Premises in accordance with applicable
law, and may store such property in a public warehouse or elsewhere at the cost
of and for the account of Tenant without resort to legal process and without
Landlord being deemed guilty of trespass or becoming liable for any loss or
damage occasioned thereby.

                    (c)  Exercise any other legal or equitable right or remedy
which it may have.  Exercise of any of the remedies of Landlord under this Lease
shall not prevent the concurrent or subsequent exercise




of any other remedy provided for in this Lease or otherwise available to
Landlord at law or in equity.  The actual and reasonable costs and expenses
incurred by Landlord (including, without limitation, attorneys’ fees) in
enforcing any of its rights or remedies under this Lease shall be repaid to
Landlord by Tenant upon demand.

                    (d)  Notwithstanding the foregoing, or anything in this
Lease to the contrary, Landlord shall have an obligation to mitigate its damages
in the event of a default hereunder by Tenant.

                    18.          Landlord Events of Default and Tenant
Remedies.  The following shall be deemed a Landlord Event of Default: Landlord
shall (a) fail to pay any sum or charge payable hereunder by Landlord and the
same shall continue for a period of thirty (30) days after written notice
thereof to Landlord, or (b) fail to keep, observe or perform any other covenant
or obligation on the part of Landlord hereunder and the same shall continue for
a period of thirty (30) days after receipt of written notice thereof to Landlord
(provided, however, if Landlord has commence and is diligently pursuing the cure
thereof, Tenant shall permit Landlord shall additional period of time as
reasonable under the circumstances, not to exceed an additional thirty (30)
days).  In the event of any Landlord Event of Default, Tenant may (i) cure any
such default, including paying any such sums as may be reasonable necessary to
so cure such default, and reduce the cost thereof, including interest thereon at
the rate of Prime Rate plus three percent (3.0%) per annum from the date of such
expenditure, from Rent next accruing hereunder, and/or (ii) pursue any remedies
available to Tenant at law or in equity. 

                    19.          Surrender. 

                    (a)  Upon the expiration or sooner termination of this
Lease, Tenant shall surrender to Landlord the Leased Premises, together with all
other property permanently affixed to the Leased Premises (except trade
fixtures), broom clean and in the same order and condition in which Tenant
received them, the effects of ordinary wear and tear, casualty, condemnation and
matters to be maintained or repaired by Landlord excepted.

                    (b)  Tenant shall, prior to the expiration of the Lease
Term, remove all of Tenant’s furniture, belongings, trade fixtures, equipment,
merchandise and other personal property from the Leased Premises. Any damage to
the Leased Premises caused by such removal shall be repaired by Tenant prior to
the expiration of the Term.

                    (c)  At Landlord’s option, if Tenant fails to remove such
furniture, belongings, trade fixtures, equipment, merchandise and other personal
property within thirty (30) days of the termination hereof, then the same shall
be deemed the property of Landlord.

                    20.          Subordination and Non-Disturbance Agreement;
Estoppel Certificate. 

                    (a)  This Lease is and shall be subordinate to the lien of
any existing mortgage encumbering the Leased Premises (the “Mortgage Lien”),
including all advances made, or hereafter to be made, upon the security
thereof.  As a condition to the commencement of Rent hereunder, Landlord shall
obtain, for and on behalf of Tenant, from the holder of such existing Mortgage
Lien, a non-disturbance agreement in the form attached hereto as Exhibit F-1
which provides that the rights of Tenant under this Lease (including rights of
restoration) and the possession of the Leased Premises by Tenant shall not be
disturbed so long as Tenant is not in default hereunder beyond any applicable
notice and cure period.  In addition to the foregoing, Tenant hereby expressly
agrees that Tenant will subordinate this Lease to the lien of any subsequent
mortgage or similar security encumbrance against the Leased Premises provided
any such mortgagee or prospective lien holder shall execute a non-disturbance
agreement in the form attached hereto as Exhibit F-1.  If any proceedings are
brought to enforce or for the foreclosure of the Mortgage Lien (or any
subsequent lien to which Tenant has expressly subordinated its rights herein),
then




Tenant, provided its rights under the Lease are not impaired and its possession
is not disturbed, shall: (a) attorn to the lien holder during any period of
enforcement or purchaser upon any sale resulting directly or indirectly from
such proceedings; and (b) recognize the lien holder and/or purchaser as the case
may be as landlord hereunder, and the said lien holder or any such purchaser
shall accept such attornment from Tenant and recognize Tenant’s rights
hereunder.

                    (b)  Within fifteen (15) days after a request by Landlord or
Tenant, the other party shall execute and deliver an estoppel certificate in the
form attached hereto as Exhibit F-2 certifying that the Lease is unmodified and
in full force and effect, that no default or state of facts that may result in
default exists, the commencement and expiration dates of this Lease and any
renewal periods and/or options hereunder, and the date through which Rent has
been paid.  Any such certificate may be conclusively relied upon by the party
making such request; provided, however, nothing therein shall alter or modify
the terms of this Lease.  

                    21.          Covenant of Quiet Enjoyment.  Landlord
covenants that it has all necessary right, title and interest in the Leased
Premises to enter into this Lease and grant Tenant the rights herein.  Landlord
agrees that if Tenant performs all the covenants and agreements herein provided
to be performed by Tenant, Tenant shall, at all times during the Lease Term,
have the peaceable and quiet enjoyment of possession of the Leased Premises.

                    22.          Mechanic’s Liens.  Tenant shall not suffer or
give cause for the filing of any mechanic’s lien against the Leased Premises. 
In the event any mechanic’s lien is filed against the Leased Premises or any
part thereof for work claimed to have been done for, or material claimed to have
been furnished to the Tenant, other than by, through or under Landlord, Tenant
shall cause such mechanic’s lien to be discharged of record within thirty (30)
days after filing by bonding or as provided or required by law or in any other
lawful manner or shall provide evidence that the lien is being contested by
proceedings adequate to prevent foreclosure of the lien, together with
satisfactory indemnity (in an amount not less than one hundred fifty percent
(150%) of the claimed lien) to Landlord within thirty (30) days after the filing
thereof.  All liens suffered or caused by Tenant shall attach to Tenant’s
interest only.  Nothing in this Lease shall be deemed or construed to constitute
consent to, or request of, any party for the performance of any work for, or the
furnishing of any materials to, Tenant, nor as giving Tenant the right or
authority to contract for, authorize, or permit the performance of any work or
the furnishing of any materials that would permit the attaching of a mechanic’s
lien.  Tenant’s obligation to observe and perform any of the provisions of this
Section shall survive the expiration of the term hereof or the earlier
termination of this Lease.  Tenant shall immediately give Landlord written
notice of the recording of any lien or other claim of and against the Leased
Premises in connection with any work done by or at the direction of Tenant.

                    23.          Notices.  Any notice, demand, consent or waiver
required or permitted to be given or served by either party to this Lease shall
be in writing and shall be delivered in person or sent by nationally recognized
overnight courier or United States certified or registered mail, return receipt
requested, addressed to the other party as follows:

 

Landlord:

Outback Holdings, LLC

 

 

4763 Rosebud Lane

 

 

Newburgh, Indiana 47630

 

 

Attn:  Managing Member

 

 

 

 

Tenant:

Shoe Carnival, Inc.

 

 

8233 Baumgart Road

 

 

Evansville, Indiana 47725

 

 

Attn:  CEO




Any party may change its address for notice from time to time by serving notice
on the other party as provided above.  The date of service of any notice
properly served as herein required shall be the next business day after deposit
with a nationally recognized overnight courier or three (3) business days after
such notice is deposited in a post office of the United States Postal Service.

                    24.          Miscellaneous Provisions.

                    (a)  The parties hereto shall not record this Lease;
provided, however, Tenant shall have the right to record a “Memorandum of Lease”
in the form attached hereto as Exhibit F-3, the cost and expense of which shall
be paid by Tenant.  Notwithstanding the foregoing, the parties expressly
acknowledge that Tenant may be obligated to file this Lease in its entirety with
the Securities and Exchange Commission, and to the extent required by rules,
regulations and/or guidelines of the Securities and Exchange Commission, Tenant
shall have the right and authority to so file this Lease as may thereby be
required.

                    (b)  Nothing contained herein shall be deemed or construed
by the parties hereto, or by any third party, as creating between the parties
hereto the relationship of principal and agent, partnership, joint venture, or
any relationship other than the relationship of landlord and tenant.

                    (c)  The invalidity or unenforceability of any particular
provision of this Lease shall not affect the other provisions, and this Lease
shall be construed in all respects as if such invalid or unenforceable provision
had not been contained herein.

                    (d)  Each person executing this Lease represents and
warrants that he has been duly authorized to execute and deliver this Lease by
the entity for which he is signing, and this Lease is the valid and binding
agreement of such entity, enforceable in accordance with its terms.

                    (e)  No waiver of any covenant or condition or the breach of
any covenant or condition of this Lease shall be deemed to constitute a waiver
of any subsequent breach of such covenant or condition or justify or authorize a
non-observance upon any occasion of such covenant or condition or any other
covenant or condition.  The acceptance of Rent by Landlord at any time when
Tenant is in default of any covenant or condition (except payment of Rent) shall
not be construed as a waiver of such default or Landlord’s right to terminate
this Lease on account of such default.

                    (f)  This Lease and all of the terms and provisions hereof
shall inure to the benefit of and be binding upon the respective heirs,
executors, administrators, successors and assigns of Landlord and Tenant except
as otherwise expressly provided herein.

                    (g)  Whenever in this Lease a singular word is used, it
shall also include the plural wherever required by the context and vice versa. 
All indemnities set forth herein shall survive the expiration or earlier
termination of this Lease for a period of one (1) year. The captions of this
Lease are for convenience only and do not in any way limit or alter the terms
and conditions of this Lease.  All references in this Lease to periods of days
shall be construed to refer to calendar, not business, days, unless business
days are specified. 

                    (h)  This instrument contains the entire agreement between
the parties hereto with respect to the subject matter hereof.  All
representations, promises and prior or contemporaneous undertakings between such
parties are merged into and expressed in this instrument, and any and all prior
agreements between such parties are hereby cancelled.  The agreements contained
in this instrument shall not be amended, modified, or supplemented except by a
written agreement duly executed by both Landlord and Tenant.




                    (i)  This Lease shall be governed by and construed in
accordance with the laws of the State of Indiana.

                    (j)  In the event that any proceeding or litigation is
commenced by either party to enforce the terms of this Lease, then the
prevailing party shall be entitled to an award of its reasonable attorneys’ fees
and court costs incurred in connection with such proceeding or litigation.

                    (k)  The parties hereto hereby agree and consent that the
exclusive, proper and preferred venue and personal jurisdiction for and of any
claim or cause of action concerning this Lease shall lie in the Vanderburgh
County, Circuit or Superior Courts, Evansville, Indiana, or in the United States
District Court for the Southern District of Indiana for purposes of disputes
concerning or arising under, and enforcement of, this Lease.

                    (l)  Landlord and Tenant warrant and represent to each other
that they have not had any dealings with any real estate brokers or agents in
connection with the negotiation of this Lease.  The parties expressly
acknowledge that Evan Beck, who is affiliated with Landlord, is a licensed
broker/agent in the State of Indiana, but will not receive a commission or
similar fee in connection with this transaction.  Each agrees to indemnify and
hold the other harmless from any cost, expense, or liability (including
reasonable attorney’s fees) for any compensation, commissions, or other charges
claimed by any real estate broker or agent employed or claiming to represent any
party, respectively, in connection with the negotiation of this Lease.

                    (m)   Except to the extent permitted by subpart (a) above,
and except for any construction documents, Landlord shall hold in strictest
confidence this Lease and all documents, data and information obtained from
Tenant in connection with this Lease, whether obtained before or after the date
of execution hereof; provided, however, Landlord may disclose this Lease and
such documents, data and information to any existing or prospective mortgagee of
the Leased Premises and/or prospective purchaser of the Leased Premises, and to
its accountants, attorneys and consultants to the extent required to perform any
of its obligations hereunder or otherwise require the enforcement hereof.  In
the event of a breach by Landlord of this covenant, Tenant shall be entitled to
immediate injunctive relief restraining Landlord from disclosing, in whole or in
part, such confidential information, and to any and all remedies available at
law or in equity for such breach.

                    (n)  Nothing in this Lease shall be construed to impose an
obligation on Tenant to continuing operating within the Leased Premises;
provided, however, in the event Tenant shall cease operations within the Leased
Premises, Tenant shall continue to pay all Rent and perform all obligations
hereunder as and when the same shall accrue. 

                    (o)  The term “force majeure” as used in this Lease shall
mean any event that either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lockouts, loss of key personnel necessary in the performance of
material obligations, failure of power, restrictive governmental laws or
regulations, riots, insurrection, war or any other reason of a like nature not
the fault of the party delayed in performing work or doing any act required
under the terms of this Lease, then performance of such act shall be excused for
the period of the delay and the period of the performance of any such act shall
be extended for a period equivalent to the period of such delay, not to exceed
fifteen (15) days in each instance.  Notwithstanding the foregoing, the benefit
of force majeure to delay the Scheduled Completion Date and/or each Partial
Completion Date, as the case may be, shall be not be effective unless Landlord
shall notify Tenant of such force majeure within two (2) business days after the
occurrence.




                    25.          Indemnity.

                    (a)  Tenant shall indemnify and save harmless Landlord
against and from (i) any and all claims against Landlord of whatever nature
arising from any negligence or intentional misconduct of Tenant, its
contractors, licensees, agents, servants, and employees, (ii) all claims against
Landlord arising from any accident, injury or damage whatsoever caused to any
person or to property of any person and occurring during the Lease Term on the
Leased Premises, arising from any negligence or intentional misconduct of
Tenant, its contractors, licensees, agents, servants, and employees.  This
indemnity and hold harmless covenant shall include indemnity from and against
any and all liability, fines, suits, demands, costs and expenses (including
attorneys’ fees and disbursements) of any kind or nature incurred in connection
with any such claim or proceeding brought thereon, and the defense thereof by
the Landlord including attorneys’ fees.  This indemnity and hold harmless
covenant shall survive the termination of this Lease for a period of one (1)
year for acts or omissions alleged to have occurred during the Lease Term and
for any period of time prior to the commencement of the Lease Term during which
Tenant was given access to the Leased Premises.

                    (b)  Landlord shall indemnify and save harmless Tenant
against and from (i) any and all claims against Tenant of whatever nature
arising from any act, omission or negligence of Landlord, its contractors,
licensees, agents, servants, and employees, (ii) all claims against Tenant
arising from any accident, injury or damage whatsoever caused to any person or
to property of any person and occurring on the Leased Premises, arising from any
act, omission or negligence of Landlord, its contractors, licensees, agents,
servants, and employees, (iii) all claims against Tenant arising from any
accident, injury or damage occurring outside of the Leased Premises, but where
such accident, injury or damage results or is caused by an act of omission of
Landlord, its contractors, licensees, agents, servants, employees, invitees
and/or visitors, and (iv) any breach, violation or non-performance of any of the
terms, covenants and conditions contained in this Lease on the part of Landlord
to be fulfilled, kept, observed and performed.  This indemnity and hold harmless
covenant shall include indemnity from and against any and all liability, fines,
suits, demands, costs and expenses (including attorneys’ fees and disbursements)
of any kind or nature incurred in connection with any such claim or proceeding
brought thereon, and the defense thereof by the Tenant including attorneys’
fees.  This indemnity and hold harmless covenant shall survive the termination
of this Lease.

                    26.          Triple Net Lease.  This Lease shall be deemed
and construed to be an absolute triple net Lease, and except to the extent that
any costs imposed on or to be incurred by Tenant hereunder are expressly
limited, Tenant shall pay all charges, assessments, impositions, expenses, and
obligations of every kind relating to the Leased Premises which may arise or
become due during the Lease Term, including but not limited to all Common
Expenses imposed on Landlord pursuant to the Declaration (as such term is
defined in the Declaration), all of which shall be paid by Tenant prior to the
last date on which Tenant may pay the same without incurring penalties or
interest, unless otherwise expressly stated herein.  

                    27.          Right of First Refusal.  Tenant shall have the
right of first refusal to purchase the Leased Premises as hereinafter set
forth.  If at any time during the Lease Term, including any Renewal Term,
Landlord shall receive a bona fide offer from a third party for the purchase of
the Leased Premises, which offer Landlord shall desire to accept, Landlord shall
promptly deliver to Tenant a copy of such offer, and Tenant may, within fifteen
(15) days thereafter, elect to purchase the Leased Premises on the same terms as
those set forth in such offer, excepting that Tenant shall be credited against
the purchase price to be paid by Tenant a sum equal to the amount of any
brokerage commissions, if any, which Landlord shall save by a sale to Tenant. 
If Landlord shall receive an offer for the purchase of the Leased Premises that
is not consummated by delivering a deed to the offeror, the right of first
refusal to purchase shall remain applicable to subsequent offers.  If Landlord
shall sell the Leased Premises after a failure of Tenant to exercise its right
of first refusal, such sale shall be subject to the Lease and the right of first




refusal shall continue to be applicable to subsequent offers to purchase and/or
sales of the Leased Premises.  Notwithstanding the foregoing, the right of first
refusal shall not apply or extend to any sales or transfers between Landlord and
any affiliates in which the principals of the Landlord are the majority
shareholders, to any family trusts, or to the heirs of the principals of
Landlord. 

                    28.          Option to Purchase. The Tenant shall have the
option to purchase (the “Option to Purchase”) the Leased Premises as hereinafter
set forth.

                    (a)  Option Term:  The Option to Purchase period commences
at the beginning of the second (2nd) Lease Year and shall expire at the end of
the tenth (10th) Lease Year.

                    (b)  Option Real Estate: The Option to Purchase only
includes the initial Lease Premises, including the Real Estate and Building more
particularly described in Section 1 of this Lease as a building consisting of
approximately sixty thousand (60,000) square feet and all improvements located
on lots D4, D5, D6 & D7 in Cross Pointe Commerce Center in Vanderburgh County,
Indiana.

                    (c)  Notice Required to Exercise Option: To exercise the
Option to Purchase, the Tenant must deliver to the Landlord written notice (the
“Option Notice”) of the Tenant’s intent to exercise the Option to Purchase,
together with a good faith deposit in the amount of Fifty Thousand Dollars
($50,000.00) (the “Option Deposit”). The Option Notice must specify a confirmed
closing date, which shall be no later then ninety (90) days after Landlord’s
receipt of written notice.  If tenant fails to close by the closing date set
forth in its Option Notice, then the Option to Purchase is null and void unless
Landlord and Tenant have agreed in writing to extend the closing date.

                    (d)  Exclusivity of Option:  (A) This Option to Purchase is
exclusive and non-assignable and exists solely for the benefit of the Tenant or
its permitted assignees as specified in Section 11 of the Lease. (B) Provided
Landlord has delivered to Tenant written notice of any offer to purchase as
described in Section 27 above, this Option to Purchase shall become null and
void in the event the Landlord has transferred title of the Leased Premises to
an unrelated third party and Tenant elected to not exercise its Right of First
Refusal in the Lease. 

                    (e)  Closing and Settlement: Landlord shall determine the
title company at which settlement shall occur and shall inform Tenant of this
location in writing. Tenant agrees that closing costs in their entirety,
including any points, fees, and other charges required by a third-party lender,
shall be the sole responsibility of Tenant. The only expense related to closing
costs born by the Landlord shall be the preparation of the warranty deed, title
search and update and any lien releases.

                    (f)  Financing Availability: Landlord makes no
representations or warranties as to the availability of financing regarding this
Option to Purchase. Tenant is solely responsible for obtaining any financing in
order to exercise this option.

                    (g)  Purchase Price: Any such sale shall be as-is, without
representations or warranties of any kind except that Landlord shall have
present authority to convey and shall have as of the closing good and marketable
fee simple title to the Lease Premises free of all monterary liens and
ecnumbrances. The total purchase price for the Leased Premises shall be
calculated as follows:




The purchase price shall be the greater of; A) one hundred-ten percent (110%) of
the appraised value as determined by an appraisal specialist described below or;
B) Eleven Million Nine Hundred-Twenty Thousand Dollars ($11,920,000.00).  

The Tenant shall have the right to order a formal written appraisal of the
Leased Premises which shall be performed by a certified and licensed appraisal
specialist in the State of Indiana, who shall have no less than ten (10) years
of experience in appraising office and commercial properties. Landlord shall
have the right to obtain its own appraisal of the Leased Premises, and in the
event the appraisal performed by Landlord shall be more than one percent (1%)
higher than that obtained by Tenant, the appraised values shall be averaged and
the purchase price shall be the average of the appraised values.

                    (h)  Commission: No real estate commissions or any other
commissions shall be paid in connection with the Option to Purchase and closing
thereof.

                    (i)  Remedies Upon Default: If Tenant exercises the Option
to Purchase and fails to close on the scheduled closing date , Landlord’s sole
and exclusive remedy shall be to terminate the Option to Purchase and receive as
liquidated damages the Option Deposit.  If Landlord shall fail to convey the
Leased Premises to Tenant on the closing date, Tenant shall have the right to
specific performance of this Lease and the Option to Purchase, in addition to
recovery of all costs and expenses incurred by Tenant in connection therewith. 
Notwithstanding anything in this Lease to the contrary, if there shall be a
Tenant Event of Default which is not cured within the applicable notice and cure
periods, Landlord shall have the right, in addition to any other remedies
available to Landlord pursuant to the terms of this Lease, to terminate this
Option to Purchase by giving written notice of the termination.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

[Signatures on following page]




                    IN WITNESS WHEREOF, the parties have executed or caused the
execution of this Lease by their respective officers duly authorized as of the
day and year first above written.

LANDLORD:

 

TENANT:

 

 

 

 

 

OUTBACK HOLDINGS, LLC
an Indiana limited liability company

 

SHOE CARNIVAL, INC.,
a Indiana corporation

 

 

 

 

 

By:

/s/ Evan L. Beck

 

By:

/s/ W. Kerry Jackson

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Printed:

Evan L. Beck

 

Printed:

W. Kerry Jackson

Title:

Manager

 

Title:

Executive Vice President




Exhibit A

That certain tract of land being approximately 8.66 acres and being a part of
the property identified by Tax Parcel Identification Number: 04-050-06-019-004
(The legal description below shall be updated within sixty (60) days after lease
execution and shall replace this Exhibit A attached to the Lease; no formal
amendment shall be required and the parties agree that the legal description,
when prepared, shall be slip-sheeted into the fully executed Lease).

All of on Lots D4, D5, D6 & D7 in Cross Pointe Commerce Center in Vanderburgh
County, Indiana, as shown on that certain plat of Cross Pointe, Section ___,
Plat Book ___, Page ___, containing approximately 8.66 acres.




Exhibit A-1

[Site Plan]




Exhibit B

[Permitted Exceptions]

As exerpted from Commonwealth Land Title Insurance Company (the “Company)

Commitment No. 824-620

File No. 2412.999

Effective Date: March 31, 2006

Including Endorsements issued on May 19, June 2 and June 12, 2006 as referenced
below.

Schedule B-Section 2

Schedule B of the policy or policies to be issued will contain exceptions to the
following matters unless the same are disposed of to the satisfaction of the
Company:

1.

Defects, liens, encumbrances, adverse claims or other matters, if any, created,
first appearing in the public records or attaching subsequent to the effective
date hereof but prior to the date the proposed Insured acquires for value of
record the estate or interest or mortgage thereon covered by this Commitment.

 

 

 

2.

Rights or claims of parties other than Insured in actual possession of any or
all of the property.

 

 

 

3.

[Deleted by subsequent endorsment dated May 19, 2006]

 

 

 

4.

Unfiled mechanics’ or materialmen’s liens.

 

 

 

5.

The lien of real estate taxes assessed for 2005, due and payable May 10, 2006
and November 10, 2006, in semiannual installment amounts of $361.07 (Knight Out
Township Tax Code #04-050-06-019-004), and taxes for all subsequent years.  The
assessed valuation of the Real Estate for tax purposes is as follows:  Land -
NR$43,100.00.  NOTE:  This tax code includes property not a part of the Real
Estate.

 

 

 

 

NOTE:

The Tax Code numbers shown are provided for information only and the Company
does not commit to guarantee or to insure their accuracy or completeness. 
Therefore, if these numbers are important to the proposed insured, they should
be independently verified.

 

 

 

6.

Real estate taxes assessed for 2006, due and payable May 10, 2007 and November
10, 2007, in semiannual installment amounts that are not yet fixed, became a
lien March 1, 2006.

 

 

 

7.

No guaranty or other assurance is made as to the accuracy of the property tax
information contained herein.

 

 

 

8.

Pursuant to I.C. 6-1.1-9-4 the Real Estate may be assessed or its assessed value
may be increased for this or a prior year if the notice required by I.C.
6-1.1-9-1 is given within three (3) years after the assessment date.  To the
extent that the Real Estate receives any additional or increased assessments and
the proposed insured is required to pay additional real estate taxes, the policy
to be issued does not insure against such loss.

 

 

 

9.

The lien of assessments for work upon East Side Urban Ditch (#015) for the year
2006 in semiannual installment amounts of $29.86 (unpaid), and all subsequent
years.




10.

Legal drains and ditches.

 

 

 

11.

Restrictions and protective covenants imposed with respect to the subdivision of
the Real Estate, including those recorded October 24, 2000, in Miscellaneous
Drawer 6, Card 4333, but which do not provide for forfeiture or reversion in the
event of a violation.

 

 

 

12.

Building restrictions and set-back lines as contained in the restrictions listed
above and as shown on the recorded plat of the subdivision.

 

 

 

13.

All notices and caveats endorsed upon the plat of the subdivision to be
recorded. [Amended per endorsment dated May 19, 2006]

 

 

 

14.

Easements and rights-of-way for streets, roadways, alleys, utilities, and
drainage as contained in the restrictions listed above and as shown on the plat
of the subdivision to be recorded or apparent from an examination of the Real
Estate. [Amended per endorsment dated May 19, 2006]

 

 

 

15.

[Deleted per subsequent endorsement dated June 2, 2006]

 

 

 

16.

Easements and rights-of-way for streets, roadways, alleys, utilities and
drainage as shown on the ALTA survey made by Bret Alan Sermersheim, IN Reg. No.
LS20200009, dated April 27, 2006. [Amended per endorsment dated May 19, 2006]

 

 

 

17.

The following easement grants:

 

 

 

 

a.

dated July 7, 1999, record May 18, 1931, in Deed Record 168, page 492 in favor
of Missouri-Kansas Pipe Line Company, which easement was ultimately assigned to
Southern Indiana Gas and Electric Company by the instrument recorded March 9,
1965, in Deed record 382, page 456, as supplemented by the instrument recorded
February 26, 1992, in Miscellaneous Drawer 3, Card 7630 and given a specified
width in an affidavit recorded as Instrument No. 2006R00006366; and [Amended per
endorsment dated June 12, 2006]

 

 

 

 

b.

dated August 18, 1955, recorded September 12, 1955, in Deed Record 377, page 59
in favor of Texas Gas Transmission Corporation.

 

 

 

 

c.

recorded in Deed Drawer 10, Card 2411 in favor of Cross Pointe Signs LLC to run
for a term of 20 years (June 17, 2016).  [Added per endorsment dated June 12,
2006]

 

 

 

18.

[Deleted per subsequent endoresement dated June 2, 2006]

 

 

 

19.

[Deleted per subsequent endoresement dated June 2, 2006]

 

 

 

20.

[Deleted per subsequent endoresement dated June 2, 2006]

 

 

 

21.

[Deleted per subsequent endorsement dated May 19, 2006]




Exhibit C

[Preliminary Plans]

•

[Building Elevations]

•

[Floor Plan]

•

[Geometric Site Plan]




Exhibit D

[Specifications]

HEADQUARTERS SPECIFICATIONS

All Items of work, and expenditures therefor, not specifically identified as the
responsibility of Shoe Carnival (as TENANT) herein, shall be furnished and
installed by LANDLORD, at its sole cost and expense, with no caps on cost.  All
of LANDLORD’S work herein identified, and as more particularly or generally
described in the Lease, shall be installed in accordance with (I) The terms of
this Lease, (II) All governing codes, laws and regulations, and (III) All
applicable design, construction and labor standards.

Project Overview

Tenant

Shoe Carnival, Inc.

 

 

Contractor

Woodward Development & Construction, Inc. (WDCI)

 

 

Owner

Outback Properties, LLC (A Woodward entity)

 

 

Schedule

Construction will begin July of 2006 and be completed by March 1, 2007

 

 

Location

Lots D4 – D7 at Cross Pointe Commerce Center

 

 

Square Feet

60,000 SF

Site Development Specifications

 

1.

Site work, including parking and sidewalks, to be per Cross Pointe Commerce
Center Design Guidelines and Protective Covenants C & D Lots book

 

 

 

 

2.

Berm is approximately 550’ North to South and 500’ East to West.  Approximately
10’ tall with trees and plantings to significantly hide the apartment buildings

 

 

 

 

3.

Patio will be up to 6,000 SF of stamped concrete with color stain and integrated
with the site landscaping and exterior lighting

 

 

 

 

4.

Asphalt walking path to be built around retention pond within the 10’ wide area
as defined by the Vanderburgh County ordinance

 

 

 

 

5.

Gazebo with pad and a generator enclosure to be built in locations as shown on
the Exhibit C site plan

 

 

 

 

6.

Site Landscaping to be per Cross Pointe Commerce Center Design Guidelines and
Protective Covenants C & D Lots book

 

 

 

 

7.

Fountain with lighting to be located in the storm water detention/retention pond




 

Architectural Design

 

 

 

1.

Owner to provide all architectural and site engineering design

 

 

 

 

2.

Work directly with Shoe Carnival, Architects, and Engineers to design

 

 

 

 

3.

Insure all code, zoning, and building requirements are met and provide necessary
variance for parking

 

 

 

 

4.

Owner to assist Shoe Carnival in any sign variance and permitting

 

 

 

 

5.

Provide all construction documents and specifications to Shoe Carnival for
approval by September 1, 2006

 

 

 

 

6.

Secure all State and Local permits

 

 

 

 

7.

WDCI to be the General Contractor with full time Supervision on-site to insure
top quality construction

 

 

 

 

8.

Review and coordinate all construction drawings

 

 

 

 

9.

Provide Certificate of Occupancy upon substantial completion of project

 

 

 

 

10.

Provide preliminary elevations and rendering of facility by June 30, 2006

 

 

 

 

11.

Provide final elevations and rendering of facility by July 21, 2006

 

 

 

 

12.

At project completion, submit three (3) sets of as-built drawings and electronic
record files

 

 

 

 

Features by Shoe Carnival

 

 

 

1.

Security System and wiring

 

 

 

 

2.

Data Center UPS, fire suppression, generator, and all specialized equipment and
specialized HVAC systems and integrations as specified in Headquarters Data
Center section below in this Exhibit

 

 

 

 

3.

Computer System, Wiring, and Equipment

 

 

 

 

4.

Audio Visual System and wiring and integration

 

 

 

 

5.

Phone System and wiring

 

 

 

 

6.

Special Lighting not identified in the specifications attached hereto as Exhibit
D

 

 

 

 

7.

Building Signage provided, however, LANDLORD shall provide for approval of such
signage pursuant to the declaration and any Association requirements. Landlord
shall provide electrical source(s) for such signage

 

 

 

 

8.

Movable Walls in Vendor Meeting Room areas and Human Resource Conference Room

 

 

 

 

9.

All vending machines

 

 

 

 

10.

Kitchen appliances including, but not limited to, microwaves, ice makers, and
refrigerators




 

11.

Furniture, Fixtures, and Displays, except those designated in this Exhibit D as
being provided by LANDLORD

 

 

 

 

12.

All window treatments

 

Features by Owner

 

•

Exterior

 

 

 

 

1.

Exterior to be utility brick, color to be approved by Shoe Carnival

 

 

 

 

2.

Exterior wall insulation to provide factor of R-13 value

 

 

 

 

3.

Building to have Pilkington Blue Tint Glass or equivalent as approved by Shoe
Carnival

 

 

 

 

4.

Exterior glass framing in standard color to be approved by Shoe Carnival

 

 

 

 

5.

Butler MR-24 standing seam roof with a minimum insulation factor of R-19

 

 

 

 

•

Interior

 

 

 

 

1.

Three stairwells

 

 

 

 

 

 

 

 

•

Center stairwell – 5’ wide with carpet, ceramic tile, and decorative handrails

 

 

 

 

 

 

 

 

•

End stairwells – 5’ wide with raised design rubber tile or carpet and steel
handrails

 

 

 

 

 

2.

2’ x 2’ radar ceiling tile

 

 

 

 

3.

6” batt insulation above drop ceilings throughout facility

 

 

 

 

4.

Ceiling height to be as follows:

 

 

 

 

 

 

 

 

a.

Approximately 9’10 in Main Break Room, Vendor Meeting Rooms, and Open Areas

 

 

 

 

 

 

 

 

b.

Approximately 8’10 in Offices, Conference Rooms, Specialty Rooms

 

 

 

 

5.

Office walls to have R-11 insulation

 

 

 

 

6.

Six Vendor Meeting Rooms to have slat walls on fixed wall

 

 

 

 

7.

Custom Reception desk and display areas as approved by Shoe Carnival

 

 

 

 

8.

Frosted glass in Conference Rooms off of Reception Area

 

 

 

 

9.

Railing above Reception Area to be either decorative metal or painted with
stained wood rail cap

 

 

 

 

10.

Cabinets and counters in Kitchenette Areas and Work Rooms

 

 

 

 

11.

15 Light true divided stained wood doors

 

 

 

 

12.

Floor covering and wall covering applied in areas as per Exhibit C




 

13.

Floor covering includes minimum of 26 oz per square yard not to exceed 28 oz per
square yard branded carpet with 100% solution dyed nylon, 12 x 12 ceramic tile,
12 x 12 vinyl tile, tile and vinyl base, and carpet base.  Shoe Carnival has
option of direct purchasing floor covering.

 

 

 

 

14.

Double metal doors in the Mailroom

 

 

 

 

15.

Passenger Elevator is 2500 lb weight capacity.  Platform is 6’-8” x 4’-3”. 
Interior finish is plastic laminate and has stainless steel handrails.  Ceiling
has egg crate air return and florescent lights.  Flooring is ceramic tile.

 

 

 

 

16.

Material Handling Lift with 5’ x 5’ platform with up to 500 lbs of weight
capacity

 

 

 

 

17.

Structural framing and painted finished drywall for movable walls being
installed by Shoe Carnival in the Vendor Meeting Rooms and Human Resources
Conference Room

 

 

 

 

18.

Media Room to have platforms, double 15 light true divided stained wood entry
doors, tray ceiling, framed and drywall corner media wall, use of 2’ x 2’
parabolic fixtures, can lights, and eye lights with dimmers as specified in
Exhibit C-1

 

 

 

 

19.

Camera Room to have no drop ceiling, walls finished and painted to deck

 

 

 

 

 

 

 

 

•

Floor to joists height to be a minimum of 14’

 

 

 

 

 

 

 

 

•

Floor to deck height to be a minimum of 15’


 

•

Executive Area

 

 

 

 

1.

Executive Balcony with colored and stamped concrete flooring

 

 

 

 

2.

Executive Area glass walls to be floor to ceiling with matching stained wood
framing as per Exhibit C-1

 

 

 

 

3.

Executive Area carpet level 1 upgrade

 

 

 

 

4.

Executive Area to have wood base, chair molding, and crown molding; stained to
match solid, 15 true divided glass, or matching glass doors

 

 

 

 

5.

Sound Proofing materials and construction techniques in Executive Area which
include walls built to deck, sound board installed in between dry wall, and
insulated

 

 

 

 

6.

Board Room cabinets to be approved by Shoe Carnival and LANDLORD

 

 

 

 

7.

Executive Area to have the use of 2’ x 2’ parabolic fixtures, can lights, and
eye lights with dimmers as specified per Exhibit C-1

 

 

 

 

8.

Minimum of 28 oz per square yard up to 30 oz per square yard branded carpet with
100% solution dyed nylon

 

 

 

 

9.

Executive Restroom to have one (1) Shoe Carnival approved Kohler floor mounted
water closet, one (1) urinal, a 48” solid surface counter including sink, custom
mirror, and floor to ceiling ceramic tile




 

Parking

 

 

 

 

1.

Minimum 220 car spaces

 

 

 

 

2.

4” of paving on 6” of compact processed stone base shall be provided at all car
parking and driveway areas

 

 

 

 

3.

Striping and handicap signage as per code

 

 

 

 

Electrical

 

 

 

 

1.

Provide power and telephone conduits as required to extend utility services to
the building

 

 

 

 

2.

Provide wiring, fixtures, and devices as per code and Exhibit C-1

 

 

 

 

3.

Floor boxes and conduits; Placement as approved by Shoe Carnival

 

 

 

 

Lighting

 

 

 

 

1.

Lights to be 2’ x 4’ parabolic fixtures throughout

 

 

 

 

2.

Executive Area, Board Room, Reception, and Media Center to also have the use of
2’ x 2’ parabolic fixtures, can lights, and eye lights with dimmers as per
Exhibit C-1

 

 

 

 

3.

Exterior lighting to be per Cross Pointe Commerce Center Design Guidelines and
Protective Covenants C & D Lots book and to include lighting for walking path
and lake

 

 

 

 

HVAC

 

 

 

 

1.

HVAC system to be designed and engineered to provide commercially reasonable
ambient conditions including zoning, balancing, and range controls in all
offices

 

 

 

 

2.

HVAC system must meet approval of Shoe Carnival

 

 

 

 

Plumbing

 

 

 

 

1.

6” gravity sewer main

 

 

 

 

2.

2” water service to building

 

 

 

 

3.

8” fire main to building

 

 

 

 

4.

Fixtures to be Kohler, Delta, or equivilant stainless steel as per Exhibit C-1

 

 

 

 

5.

Water closets to be floor mounted with flush valve

 

 

 

 

6.

Lavatory sinks are drop in type porcelain with laminate counter top

 

 

 

 

7.

Floor to ceiling ceramic tile

 

 

 

 

8.

Standard color partitions to be selected by Shoe Carnival




 

Sprinkler System

 

 

 

 

1.

As per design to be approved by State

 

 

 

 

Headquarters Data Center

 

 

 

 

•

Dimensions:

 

 

 

 

1.

19’ x 38’ with 10’ drop ceiling 4-6’ clearing to 2nd floor for Data Center

 

 

 

 

2.

19’ x 13’ with 10’ drop ceiling 4-6’ clearing to 2nd floor for Development Lab

 

 

 

 

•

Electrical:

 

 

 

 

1.

200 AMP Power Service Panel to feed UPS and sub panel fed by UPS’s for all
infrastructure equipment (network switches in IDF’s).

 

 

 

 

2.

UPS System: APC InfraStruXure Symmetra PX 30kW Scalable to 80kW N+1 and XR
Battery Enclosure, 208V w/ Bypass and Distribution.  The solution will also be
installed with environmental monitoring, temperature and humidity sensors.  Shoe
Carnival to purchase and install.

 

 

 

 

3.

All power feed from ceiling

 

 

 

 

4.

Provide power and telephone conduits as required to extend utility services to
the Data Center

 

 

 

 

5.

Data Center:  12 Dual 20 amp receptacles in wall (8foot apart; 4 on each 39’
wall; 2 on each 19’ wall).  1 Quad 20 amp receptacle in wall near Service door.

 

 

 

 

6.

Development Lab:  12 Dual 20 amp receptacles in wall (8foot apart; 2 on each 19’
wall; 1 on each 13’ wall).

 

 

 

 

7.

Diesel Generator is required to support minimum up-time while reducing UPS
equipment in Data Center.  Generator System: 200KW 3Ph Diesel Genset 208V 60Hz
Emissions Compliant.  Shoe Carnival to purchase and install.

 

 

 

 

•

HVAC:

 

 

 

 

1.

APC in-rack precision cooling system will be used to cool the IT equipment. 
Facility HVAC will be used to cool the room, and will be integrated with the
Fire Suppression system to damper all cooling vents and returns if a fire event
is detected.  The APC Cooling System will also be installed with environmental
monitoring, temperature and humidity sensors.  Shoe Carnival to purchase,
integrate, and install the APC Cooling System and Fire Surpression System.

 

 

 

 

2.

Facility HVAC to maintain room’s temperature and humidity to office standards.

 

 

 

 

3.

Facility HVAC to have separate zone capable of shutting off damper to Data
Center.




 

•

Fire Suppression:

 

 

 

 

1.

Low Pressure FM200 Fire Suppression system or equivalent, will be installed in
the Mechanical Room beside the Data Center and integrated with the Facility HVAC
system.  Shoe Carnival to purchase and install.

 

 

 

 

2.

Fire Suppression to be integrated into Facility HVAC to provide required damper
closing.

 

 

 

 

•

Security:

 

 

 

 

1.

Any security systems will be provided by Shoe Carnival

 

 

 

 

•

Floor:

 

 

 

 

1.

Non-Raised Floor

 

 

 

 

2.

Laminated tile or equivalent with anti-static qualities is the required floor
material.  Floor should be sealed to reduce the potential for loss of humidity
and reduce dust contamination.

 

 

 

 

•

Wall:

 

 

 

 

1.

To be constructed from floor to deck with openings required for Electrical,
HVAC, Fire Suppression, and Security being caulked to minimize contamination.  A
vapor barrier to be installed to restrain moisture migration.  The interior
walls to be painted with two coats of fire-retardant paint.  The paint may be
either gloss or flat latex.

 

 

 

 

•

Ceiling:

 

 

 

 

1.

Drop Ceiling consisting of grid system with 2x4 lay-in vinyl covered acoustical
tiles or equivalent.

 

 

 

 

2.

The minimum ceiling height from the finished floor to the drop ceiling must be
no less than 9 feet with 10 feet is preferred.

 

 

 

 

•

Doors/Windows:

 

 

 

 

1.

The Service doors must be no less than 72” wide and 84” in height. It must not
have a doorsill or centerpost.  The Main door shall be a minimum of 36” wide and
84” in height with reinforced wire in window pane.  All doors shall be
full-opening and self-closing.  All doors must meet 2hr fire-code or fire codes
relevant to its location

 

 

 

 

•

Lighting:

 

 

 

 

1.

Provide a minimum of twelve (12) 2 x 4 florescent 40 watt fixtures.

 

 

 

 

2.

Must consist of florescent lighting or equivalent.




 

•

Other:

 

 

 

 

1.

No water or drain pipes should be routed above the Data Center.

 

 

 

 

2.

Emergency room lighting to be integrated into the UPS by Shoe Carnival.




Exhibit E

[Intentionally Deleted]




Exhibit F-1

[Form of Subordination, Non-Disturbance and Attornment Agreement]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

          THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
(“Agreement”) is made and entered into this ___ day of _____________, 200__, by
and between SHOE CARNIVAL, INC. (“Tenant”), ________________________________
(“Landlord”) and _______________________________ (“Lender”).

RECITALS:

          WHEREAS, Tenant and Landlord executed a Lease (“Lease”), dated
________________, covering certain premises located at
_______________________________ (“Property”), a description of which is attached
hereto as Exhibit “A” to this Agreement; and

          WHEREAS, Landlord has executed a _____________________ (“Mortgage”)
dated __________ and recorded on ____________ at Book _____, Page ______, of the
________________ County Register of Deeds [Land Records], in favor of Lender,
and payable upon terms and conditions described therein; and

          WHEREAS, it is a condition to the Lease that Lender shall agree not to
disturb Tenant’s leasehold interest under the Lease; and

          WHEREAS, the parties hereto desire to assure Tenant’s continued
possession and control of the premises located at the Property upon the terms
and conditions of the Lease.

          NOW, THEREFORE, for and in consideration of the mutually dependent
covenants herein and other good and valuable consideration, the receipt and
adequacy of which are hereby expressly acknowledged by the parties, the parties
hereto do hereby agree as follows

AGREEMENT:

          1.          Tenant hereby agrees and confirms that the Lease is and
shall be subject and subordinate to the Mortgage, including all renewals,
modifications, consolidations, replacements and extensions thereof, and all
future advances made thereunder.

          2.          Lender hereby agrees and confirms that should Lender
become successor landlord of the Property during any period of enforcement of
rights under the Mortgage, or the owner of the Property, or should the Property
be sold by reason of foreclosure, or other proceedings brought to enforce the
Mortgage which encumbers the Property, or should the Property be transferred by
deed in lieu of foreclosure, or should any portion of the Property be sold under
a trustee’s sale, the Lease shall be and continue in full force and effect as a
direct lease between Tenant and Lender or the then owner of the Property covered
by the Mortgage, upon and subject to all of the terms, covenants and conditions
of the Lease, and for the balance of the term thereof remaining, including any
and all extensions and renewals thereof and therein provided.  In the event
Lender’s actions under the laws of the jurisdiction in which the Property is
located would result in the automatic termination of the Lease, Lender covenants
and agrees to enter into a replacement lease with Tenant upon the same terms and
conditions as the Lease.




Tenant does hereby agree to attorn to Lender or to any transferee of Lender as
owner of the Property and as its landlord under and in accordance with the terms
of the Lease, and Lender hereby agrees that it (or its transferee) shall accept
such attornment.

          3.          Notwithstanding the foregoing, Lender shall not be (a)
liable to Tenant for any default of Landlord under the Lease unless Lender shall
have been provided written notice of such default and a reasonable opportunity
to cure the same prior to the date on which Lender shall initiate any
enforcement action or foreclosure; provided, however, Lender shall have no less
than thirty (30) days to cure such default after Tenant delivers notice to
Lender of such continuing default, unless such default is of a nature to
reasonably require more than thirty (30) days to cure, and then Lender shall be
permitted such additional time as is reasonably necessary to effect such cure,
provided Lender is diligently and continuously pursuing to cure such default;
(b) subject to any offsets or defenses which have accrued prior to the date of
such enforcement action or foreclosure, unless Tenant shall have delivered to
Lender written notice of the default which gave rise to such offset or defense
prior to the date of foreclosure and permitted Lender a reasonable opportunity
to cure such default as permitted under the Lease; (c) bound by any rent that
Tenant may have paid under the Lease more than one month in advance; or (d)
responsible for the return of any security deposit delivered by Tenant to
Landlord under the Lease and not subsequently received by Lender.

          4.          If Lender sends written notice to Tenant to direct its
payment of rent and/or other sums coming due under the Lease directly to Lender,
instead of Landlord, then Tenant agrees to follow the instructions set forth in
such written instructions and to deliver rent to Lender; however, Landlord and
Lender agree that Tenant shall be credited under the Lease for any rent payments
sent to Lender pursuant to such notice and Tenant shall be held harmless from
and against any claims by Landlord for such sums paid to Lender.

          5.          All notices which may or are required to be sent under
this Agreement shall be in writing and shall be sent by first-class certified
U.S. mail, postage prepaid, return receipt requested, and sent to the party at
the address appearing below, or such other address as any party shall hereafter
inform the other party by written notice as given as set forth above:

 

Tenant:

Shoe Carnival, Inc.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Evansville, IN

 

 

 

Attn: ________________

 

 

 

 

 

 

 

 

 

 

Landlord:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Lender:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 




All notices delivered as set forth above shall be deemed received on the earlier
of: (a) the actual date of receipt as evidence by the signed receipt, or (b)
three business days after such notice is deposited in the U.S. mail.

          6.          Notwithstanding the foregoing or anything herein to the
contrary, the Mortgage shall in no way encumber or subject to any lien or charge
the personal property, fixtures, trade fixtures, furnishings, inventory,
equipment or other property of Tenant located on or used within the Property. 

          7.          This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns, and any
subsequent owner of the Property secured by the Mortgage.

          8.          Should any action or proceeding be commenced to enforce
any of the provisions of this Agreement, the prevailing party in such action or
proceeding shall be awarded, in addition to any other the relief it may obtain,
its costs and expenses, including reasonable attorney’s fees, incurred in
connection therewith. This Agreement shall be governed by the laws of the state
in which the Property is located.

          9.          Lender hereby agrees and confirms that Tenant shall not be
joined as a party or defendant in any action or proceeding which may be
instituted or taken by reason of any default by Landlord in the performance of
the terms, covenants, conditions and agreements set forth in the Mortgage.

          10.          The provisions of this Agreement shall be self-operative,
without any need to execute further documents. 

          IN WITNESS WHEREOF, the parties hereto have caused this
Non-Disturbance Agreement to be executed the date and year first above written.

 

TENANT:

SHOE CARNIVAL, INC.

 

 

 

 

 

 

BY:

 

 

 

 

--------------------------------------------------------------------------------

 

 

ITS:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

LANDLORD:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

BY:

 

 

 

 

--------------------------------------------------------------------------------

 

 

ITS:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

BY:

 

 

 

 

--------------------------------------------------------------------------------

 

 

ITS:

 

 

 

 

--------------------------------------------------------------------------------




[Acknowledgement of Tenant]

STATE OF INDIANA

)

 

 

 

)  SS:

 

 

COUNTY OF VANDERBURGH

)

 

 

          On this ___ day of _______________, 200__, before me, the undersigned
Notary Public in and for said County and State, personally appeared
______________, as the ____________ of Shoe Carnival, Inc., an Indiana
corporation, and after first being duly sworn or affirmed, executed the
foregoing instrument on behalf of said corporation for the purposes therein
expressed.   

          In witness whereof, I have set my hand and official seal the day and
year last above written.

 

--------------------------------------------------------------------------------

 

Notary Public Signature

 

Printed Name: ___________________________

 

My Commission Expires: __________________

[Acknowledgment of Landlord]

STATE OF _________________

)

 

 

 

)  SS:

 

 

COUNTY OF _______________

)

 

 

          On this ___ day of _______________, 200__, before me, the undersigned
Notary Public in and for said County and State, personally appeared
                              , as the                               of
                              , a(n)
                              (corporation/limited partnership/etc.), and after
first being duly sworn or affirmed, executed the foregoing instrument on behalf
of said                      for the purposes therein expressed.

          In witness whereof, I have set my hand and official seal the day and
year last above written.

 

--------------------------------------------------------------------------------

 

Notary Public Signature

 

Printed Name: ___________________________

 

My Commission Expires: __________________




[Acknowledgment of Lender]

STATE OF _______________

)

 

 

 

)  SS:

 

 

COUNTY OF _______________

)

 

 

          On this ___ day of _______________, 200__, before me, the undersigned
Notary Public in and for said County and State, personally appeared
                              , as the                                of
                              , a(n)
                              (corporation/limited partnership/etc.), and after
first being duly sworn or affirmed, executed the foregoing instrument on behalf
of said                      for the purposes therein expressed.

          In witness whereof, I have set my hand and official seal the day and
year last above written.

 

--------------------------------------------------------------------------------

 

Notary Public Signature

 

Printed Name: ___________________________

 

My Commission Expires: __________________




EXHIBIT “A”
TO
NON-DISTURBANCE AGREEMENT

LEGAL DESCRIPTION OF PROPERTY

That certain tract of land being approximately 8.66 acres and being a part of
the property identified by Tax Parcel Identification Number: 04-050-06-019-004
(The legal description below shall be updated within sixty (60) days after lease
execution and shall replace this Exhibit A attached to the Lease; no formal
amendment shall be required and the parties agree that the legal description,
when prepared, shall be slip-sheeted into the fully executed Lease).

All of on Lots D4, D5, D6 & D7 in Cross Pointe Commerce Center in Vanderburgh
County, Indiana, as shown on that certain plat of Cross Pointe, Section ___,
Plat Book ___, Page ___, containing approximately 8.66 acres.




Exhibit F-2

[Form of Estoppel Certificate]

ESTOPPEL CERTIFICATE

Date:

______________

 

 

To:

______________ (“Certificate Holder”)

 

______________

 

______________

 

______________

 

 

From:

Shoe Carnival, Inc.

 

_______________

 

Evansville, IN ________

 

 

Re:

Lease (“Lease”) dated ________________ between Shoe Carnival, Inc., as Tenant,
and _________________, as Landlord, for premises located in
______________________________________________________ (“Premises”)

 

 

Dear Sir or Madam:

The undersigned hereby certifies to the Certificate Holder that, to the best of
the undersigned’s actual knowledge:

1.

The Lease is in full force and effect and has not been amended or modified
except as set forth in Exhibit “A” to this Estoppel Certificate.

 

 

2.

The Commencement Date of the Lease was ________________. Rent during the
original Lease Term of the Lease is $__________ annually (Lease Years 1 – 10)
and $__________ annually (Lease Years 11 – 15).  The Lease is a “triple net”
Lease as such term is commonly defined, and except for such costs expressly
excluded under the terms of the Lease, all charges, costs, impositions, and
expenses against the Leased Premises during the Lease Term shall be paid by
Tenant.

 

 

3.

Rent payable under the Lease has been paid through _____________.  To the best
of the undersigned’s knowledge, there is no claim of set off nor any defense
with respect to Rent paid to date.

 

 

4.

The undersigned has not given, nor has the undersigned received, a notice
complying with the notice provisions in the Lease relating to a default which
has not yet been cured, except as set forth in Exhibit “B” to this Estoppel
Certificate.  To the extent such notice has been given or received, the nature
of any claim is set forth in said Exhibit “B”.

 

 

5.

The expiration date of the present term of the Lease, excluding unexercised
renewals, is __________________.


6.

This Estoppel Certificate is made to the Certificate Holder for the limited
purpose of confirming certain provisions of the Lease.  This Estoppel
Certificate shall in no way subject Tenant or the undersigned individual to any
liability whatsoever.  Nothing in this Estoppel Certificate shall be construed
to modify or amend the terms of the Lease.  In the event of any conflict between
the provisions of this Estoppel Certificate and the Lease, the provisions of the
Lease shall prevail.


 

SHOE CARNIVAL, INC.

 

BY:

 

 

 

--------------------------------------------------------------------------------

 

ITS:

 

 

 

--------------------------------------------------------------------------------




Exhibit F-3

[Form of Memorandum of Lease]

MEMORANDUM OF LEASE

          THIS MEMORANDUM OF LEASE, made and entered into this __ day of
__________, 200__, by and between ______________________________ (hereinafter
referred to as “Landlord”), and ___________________ (hereinafter referred to as
“Tenant”).

W I T N E S S E T H:

          WHEREAS, Landlord and Tenant have entered into that certain Lease
dated _____________, 200__, (the “Lease”); and

          WHEREAS, the parties hereto desire to file this Memorandum of Lease
for record in the Records of ____________________, to provide record notice of
the Lease and the terms and conditions contained therein with respect to the
Premises (as hereinafter defined).

          NOW, THEREFORE, for and in consideration of the mutual covenants
contained herein and in the Lease, Landlord and Tenant hereby agree as follows:

          1.          Leased Premises.  That certain parcel of real estate
containing approximately 8.66 acres located on Lots D4, D5, D6 & D7 in Cross
Pointe Commerce Center in Vanderburgh County, Indiana, described in Exhibit A
attached hereto and incorporated herein by this reference, together with all
rights, interest and privileges therein or appurtenant thereto, including any
existing or necessary easements of access to the Real Estate and/or on, over and
across any adjacent or abutting parcels, whether owned by Landlord or otherwise,
and all permits and approvals therefor (the “Real Estate”), the building (the
“Building”) to be constructed by Landlord thereon, which such Building will
consist of approximately sixty thousand (60,000) square feet (measured from the
exterior face of all exterior walls) of office space, and related improvements
to be constructed on the Real Estate by Landlord and used in connection with the
Building and Tenant’s operations therefrom, including but not limited to curb
cuts, access drives, roadways, parking areas (the “Improvements”). The Real
Estate, Building and Improvements are collectively referred to as the “Leased
Premises”, and the boundary description of the Leased Premises is outlined on
the Site Plan attached hereto.   

          2.          Term.  The term of the Lease is fifteen (15) years. 
Tenant has the right to extend the term of the Lease for three (3) consecutive
periods of five (5) years each.

          3.          Incorporation of Lease.  The provisions set forth in the
Lease are hereby incorporated into this Memorandum of Lease as if set out in
full herein.  In the event of any conflict or inconsistency between the terms of
this Memorandum of Lease and the terms of the Lease, the terms of the Lease
shall govern and control for all purposes.

          4.          Defined Terms.  All capitalized terms and words of art
which are used but not defined herein shall have the same respective meaning
designated for such terms and words of art in the Lease.

          5.          Right of First Refusal; Option to Purchase.  Tenant has
the right of first refusal to purchase the Leased Premises at any time during
the Lease Term, including any Renewal Term, where Landlord shall receive a bona
fide offer from a third party for the purchase of the Leased Premises, which
offer Landlord shall desire to accept. Tenant has the option to purchase the
Leased Premises in accordance with the terms of the Lease.




          6.          Interpretation.  In the event of any discrepancy between
the description of the Leased Premises attached hereto and the description set
forth in the Lease, the parties acknowledge and agree to use the broadest
interpretation of the combined descriptions to ensure the maximum protection of
any rights, covenants or other agreements set forth in the Lease.

          7.          Cancellation of Memorandum of Lease.  Upon the request of
Landlord following the expiration or termination of the Lease, Tenant shall
promptly execute and deliver to Landlord an appropriate release and/or
cancellation instrument acknowledging the expiration or termination of the Lease
and releasing any and all right, title and interest of Tenant in and to the
Premises under the Lease.




          IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of
Lease to be executed and sealed the day, month and year first above written.

 

“Landlord”

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


Signed, sealed and delivered in the

 

 

 

 

presence of:

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Witness

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

Commission Data:

 

 

 

 

 

 

 

 

 

 

 

“Tenant”

 

Signed, sealed and

 

--------------------------------------------------------------------------------

 

delivered in the

 

 

 

 

presence of:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Witness

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Attest:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Notary Public

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Commission Data:

 

(CORPORATE SEAL)

 




EXHIBIT “A”
TO
MEMORANDUM OF LEASE

LEGAL DESCRIPTION OF PROPERTY

That certain tract of land being approximately 8.66 acres and being a part of
the property identified by Tax Parcel Identification Number: 04-050-06-019-004
(The legal description below shall be updated within sixty (60) days after lease
execution and shall replace this Exhibit A attached to the Lease; no formal
amendment shall be required and the parties agree that the legal description,
when prepared, shall be slip-sheeted into the fully executed Lease).

All of on Lots D4, D5, D6 & D7 in Cross Pointe Commerce Center in Vanderburgh
County, Indiana, as shown on that certain plat of Cross Pointe, Section ___,
Plat Book ___, Page ___, containing approximately 8.66 acres.